DETAILED ACTION
Election/Restrictions
Amended claims 1-9 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims have been amended from being drawn to an apparatus to being drawn to method.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-9 and 19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The method claims should be indicated in any subsequent claim sets with the appropriate status identifier (withdrawn).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (Witt) (DE2012106796, Eng. Machine translation) in view of Barriss (2015/0075431) and Brenninger (2010/0216261).
Daniel teaches a device for depositing layers comprising:
- the reactor housing in a process chamber, understood as per the background and description (see English abstract)
- the device comprises a susceptor assembly, see figure 5,
- the assembly includes a wide plane (surface) that faces the process chamber 
- a pocket – see 8, wherein substrate is placed,
- a carrying element in the pocket – see 5,
- there is an upper face (8) of the carrying element which is parallel to a wide side plane of the susceptor and also includes a limiting face – see 15, and 
- the transition between the limiting face and the carrying element is chamfered as per the figure, while the prior art is silent on the dimensions of the edge, Barriss teaches that in a substrate carrier the edges can be rounded or chamfered and that it is known to control the shape of the edge in order to affect the flow of process gases [0060].  Further, as per MPEP 2144.04 IV. A., the selection of a certain size is prima facie obvious without a showing of criticality.  In this case the prior art depicts such shapes without any specific dimensions, it would be within one of ordinary skill in the art to vary the edge shape of Witt based on a number of variables including the size of the substrate processed and therefore the selection of a substrate holder edge with a height greater than 0.4 mm would have been obvious - particularly where Barriss teaches that the edge is a result effective variable.  The specification lacks criticality of the dimensions of a chamfer or rounded edge.
	The height of the section of limiting face is unclear because limitation related to running on the cylinder is not clear, and further, it is not clear if the substrate is actually required in the claim.  Since the claim depends upon the thickness of the substrate, the office takes the initial position that substrates have different thicknesses and therefore the apparatus would be usable with different thicknesses of substrates and as such potentially a substrate such that the distance from the carrying element to the surface is greater than the thickness of the substrate (the claimed apparatus is a single device having a set size, the same apparatus could be used with substrates of different size/thickness and therefore the limitations met).
Because the teachings do not explicitly teach a height greater than a thickness of a substrate, in the interest of compact prosecution, the teachings Brenninger are applied.  Brenninger teaches that a substrate is operably placed below the surface of the substrate holder, see Figs. 1 and 2.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to modify the size of the support surface in order such that the distance between the carrying element in the upper face is greater than a thickness of the substrate as Brenninger teaches that such an arrangement is operable.  Taken together, the prior art therefore demonstrates that the selection of size, wherein it applies to the height of a pocket relative to a carrying element is adjustable (i.e. to be at the height of the carrier or below such a height).
	Regarding claims 11-13 and 16, as per above the modification of a size is prima facie obvious without a showing of criticality.  To modify the height of the section as claimed would have been obvious based on the routine optimization of size of components in without a showing of criticality per the specification. To claim 4 there is a support surface as claimed, and all elements are subject to selection of size.  The other claims likewise include variations of sizes that would have been obvious as noted.  
	Regarding claim 17, all elements are addressed as per above including the transition of the limiting face in the height of the limiting face, the radially outer and inner areas are merely designated portions of the carrying element and therefore met by the prior art as applied. Any portion of the carrying element, 5, of Daniels meets the requirement of both the inner and outer portions as claimed.
	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel and Barriss in view of Kappeler (2008/0206464).
The teachings of Daniel are applied above including the susceptor assembly of claim one but not teaching the substrate holder as part of the assembly and wherein there is a rotation means.
Kappeler teaches that it is helpful to include a substrate holder on a susceptor (pedestal of Kappeler) in order to facilitate rotation by gas streams from exit nozzles [0027].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the substrate holder on the susceptor of Daniel as taught by Kappeler as it would allow for rotation of the substrate.
The rotation means is interpreted under 112(f) as per above and the instant claim specification supports that such a means includes gas nozzles that effect rotation.
Regarding claim 15, all elements of claim 8 are taught as the pedestal of Kappeler is the susceptor that forms the carrying body.  The holder as per above is the cover plate.

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.  Initially it is noted that claim 1 and those dependent therefrom are now withdrawn as the apparatus and not method was elected.
	The amendments have overcome the 112 rejections previously applied.
	The Office maintains that the combined teachings of Witt and Barriss teach the required transition area.  As per Barriss, the carrier edges are operably chamfered (as exemplified by Witt) or rounded.   In regard to the further teachings of Barriss, the Office agrees that Barriss exemplifies a different portion of the substrate carrier in the noted figure, however, the teachings are considered broader than the exemplification in the noted figure.  The teachings are that the edges of the substrate carrier – not limited to the particular edge exemplified in the figure – affect the gas flow of gases around the substrate.  The teaching refers to the fact that the carrier can have any one of many different types of rounded edges and that different edges (rounded/not) may be different in different parts of the substrate carrier.  This certainly conveys to one of ordinary skill that any of the edges of the substrate carrier, including the exemplified edge of Witt, would impact the gas flow and therefore would be subject to routine modification of the size and shape as argued and therefore would operably be flush (without kinks) and with a radius greater than 0.4 mm if that resulted in the ideal gas flow.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715